Citation Nr: 1525742	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-31 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1. Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2. Entitlement to an increased rating for radiculopathy of the left lower extremity associated with limitation of motion of lumbar spine, currently rated as 20 percent disabling.

3. Entitlement to an increased rating for radiculopathy of the right lower extremity associated with limitation of motion of lumbar spine, currently rated as 20 percent disabling.

4. Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, denying an increased rating for the Veteran's service-connected lumbar spine disability.  The Veteran then timely filed a notice of disagreement in May 2013, and in October 2013, the agency of original jurisdiction (AOJ) granted the Veteran a 20 percent disability rating for his service-connected lumbar spine disability (previously rated at 10 percent) effective October 2011.  The Veteran did not file a notice of disagreement; however, as this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran perfected his appeal with a VA Form 9 in November 2013.

During the pendency of the appeal, the AOJ also granted service connection for radiculopathy of the right and left lower extremities as related to the service-connected lumbar spine disability, and assigned an initial 20 percent rating to each  lower extremity, with an effective date of October 2011.  The AOJ determined that the Veteran's overall or combined rating is 50 percent.  The propriety of the ratings assigned for the Veteran's right and left lower extremities are part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability, as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2014). Therefore, the Board has jurisdiction over such issues and they have been included on the title page of this decision.

Furthermore, the Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in a November 2013 private medical record, the Veteran's physician indicated that he was unable to perform his work due to his service-connected disabilities.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's ratings claim, it has also been listed on the first page of this decision.   

Finally, the Board notes that following the October 2013 statement of case, the Veteran submitted new medical evidence in November 2013, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013 and neither the Veteran nor his representative requested in writing that the AOJ initially review such evidence, this evidence is properly before the Board.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA Claims file reveals records that are duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine condition has increased in severity.  See October 2014 Informal Hearing Presentation.  The Board finds that further development is necessary in order to properly adjudicate the claim.

The Board notes that the Veteran was last afforded a VA examination for his lumbar spine disability in November 2012, almost three years ago.  Thereafter, in a November 2013 Private Medical Record, the Veteran indicated that his condition is "progressively getting worse."  The Board finds that the November 2012 VA examination is not sufficiently contemporaneous for purposes of evaluating the Veteran's lumbar spine condition, to include his separately rated radiculopathy conditions of the right and left lower extremities.  Thus, a new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

VA also has a duty to assist the Veteran in the procurement of pertinent treatment records.  The Veteran's private physician noted in a January 2010 treatment record that the Veteran has been seeing a rheumatologist who feels he might have some type of seronegative spondyloarthropathy.  However, this record is not included in the Veteran's claims file.  Accordingly, any private or VA treatment records should be obtained and associated with the file on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992). 

Furthermore, a November 2013 private physician found that the Veteran's spine condition is causing him difficulty working, including the inability to finish his work and inability to drive because of his incapacitating pain.  The November 2013 private physician indicated, "I do feel that his overall incapacitating symptoms have been significantly greater than 1 year, ranging more into multiple years and have incapacitated him at times for greater than a year on a constant basis."   Such record evidence describing the Veteran's employment capabilities reasonably raise the issue of a TDIU rating due to the service-connected lumbar spine disability.  See Rice, 22 Vet. App. at 447. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim pursuant to 38 C.F.R. § 4.16(b).  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Contact the Veteran and ask that he complete and sign VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits. Each executed form should be returned to VA.  Send the Veteran and his representative (if any) a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for TDIU due to the service-connected lumbar spine disability. 

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his discontinuance of or retirement from employment; and that he should submit evidence, such as pay stubs, W2 Forms, tax return, etc., documenting marginal employment, if any, (past or prospective) relating to employment that resulted in earned income that does (or did) not exceed the poverty threshold for one person.

2. Contact the Veteran for an appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the AOJ should then obtain the Veteran's recent private treatment records, including recent treatment records from UPMC Parkside Orthopedics New Castle and from the Veteran's rheumatologist.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

3. The AOJ should also obtain any outstanding VA treatment records, if they exist.  All efforts to obtain these records must be documented in the claims file.

4. After completing the foregoing, schedule the Veteran for a VA spine examination to determine the current severity of his spine disability.  The examiner must review the claims folder in conjunction with the examination, and reconcile his findings with the November 2012 VA examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the lumbar spine (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use. 

The examiner should also determine whether the Veteran has ankylosis of the lumbar spine. The examiner should indicate whether the Veteran had any incapacitating episodes (periods which require bed rest prescribed by a physician and treatment by a physician) during the past 12 months, and if so, the duration of these incapacitating episodes. The examiner should also conduct neurological testing to determine if the Veteran has neurological symptoms, other than service-connected radiculopathy of the right and left lower extremities, related to his lumbar spine disability; and if so, set forth which symptoms are related. 

Additionally, the examiner should determine whether the Veteran has severe limitation of motion of the lumbar spine; severe intervertebral disc syndrome, with recurring attacks and intermittent relief; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief; or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the symptoms of severe lumbosacral strain with abnormal mobility on forced motion.  

The examiner should also examine the severity and nerve involved in the Veteran's service-connected radiculopathy of the right and left lower extremities.

Furthermore, the examiner should describe the impact that the Veteran's lumbar spine disability has on his employability, and whether an extrascheduler is warranted.

The medical rationale for all opinions expressed should be provided.

5. Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and, adjudicate the issue of entitlement to a TDIU rating due to the service-connected lumbar spine disability with consideration of whether the requirements for referral to the Director, C&P Service have been invoked under 38 C.F.R. § 4.16(b).

If, and only if, the rating board determines that the requirements of 38 C.F.R. § 4.16(b) should be invoked in this case, then the matter should be referred to the Director, C&P Service for extraschedular consideration of the TDIU claim.

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied or a decision on the TDIU claim is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




